Appeal by defendants Cox and De Priest from a judgment of the County Court, Nassau County, rendered September 26, 1963 after a jury trial, convicting each of them of burglary in the third degree and grand larceny in the second degree, and imposing sentence upon the defendant De Priest as a second felony offender and upon the defendant Cox as a first felony offender. *580Part of the People’s proof consisted of certain written statements made by the defendants upon arrest and prior to the arraignment. The issue of the voluntariness of such statements was raised during the trial by the defendants, and was submitted by the trial court to the jury for determination. In the light of the recent decision of the Supreme Court of the United States {Jackson v. Benno, 378 U. S. 368), on this court’s own motion this action is remitted to the trial court for further proceedings in accordance with the procedure prescribed by this court in its decisions of December 21, 1964 (see, e.g., People v. Bavis, 22 A D 2d 921), as modified and amplified by the Court of Appeals in its subsequent decision of January 7, 1965 {People v. Huntley, 15 N Y 2d 72). In the interim, the pending appeal in this action will be held in abeyance. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.